Citation Nr: 0614099	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 through 
April 1963 and from August 1963 through September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO.  

In January 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  The service-connected hearing loss disability is shown to 
be manifested by Level I hearing impairment in each ear.  

2.  The service-connected hemorrhoids are shown to be 
productive of a disability picture that more nearly resembles 
one of persistent bleeding with secondary anemia or with anal 
fissures.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 including 
Diagnostic Code (DC) 6100 (2005).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected hemorrhoids are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114 including DC 7336 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for increased ratings for hearing loss disability and for 
hemorrhoids.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in February 2002, November 2003, and 
February 2005, the RO informed the veteran that in order to 
establish an increased evaluation, the evidence had to show 
that the service-connected hearing loss disability and 
hemorrhoids had increased in severity.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claims.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC) notified the 
veteran and his representative of the evidence needed to 
establish the benefits sought.  Indeed, the SSOC set forth 
the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claims for increased ratings, but he was not provided with 
notice of the type of evidence necessary to establish 
effective dates for the disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his hearing loss disability.  Therefore, with 
respect to that issue, any question as to the appropriate 
effective date is rendered moot.  

With respect to the hemorrhoids, the preponderance of the 
evidence supports the veteran's claim for an increased 
rating.  Therefore, with respect to that issue, the RO will 
be responsible for addressing any notice defect with respect 
to the effective date elements when effectuating the award.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims for increased ratings 
for bilateral hearing loss disability and hemorrhoids.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  


A.  Hearing Loss Disability

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  

Those codes establish eleven levels of auditory acuity, from 
Level I for lesser degrees of hearing impairment through 
Level XI for greater degrees of hearing impairment.  A level 
of auditory acuity is determined for each ear, and then those 
levels are combined to give an overall level of hearing 
impairment.  38 C.F.R. § 4.85.  

A careful review of the record shows that the veteran has 
undergone two VA audiology examinations to determine the 
extent of his service-connected bilateral hearing loss 
disability.  

In January 2003, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
35
40
45
LEFT
NA
20
30
35
40

Speech testing revealed recognition ability of 94 percent in 
the right ear and 96 percent in the left ear.

During VA audiometric testing in January 2005, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
45
55
55
LEFT
NA
30
40
50
60

Speech testing revealed recognition ability of 92 percent in 
the right ear and 100 percent in the left ear.  

The foregoing reports of VA audiometric testing show that the 
veteran has a puretone threshold average in the 
conversational voice range of no worse than 48 decibels in 
each ear.  They also show that the percentage of speech 
discrimination is no worse than 92 percent in each ear.  

Although the most recent VA examiner indicated that the 
veteran would pursue amplification through VA, there is no 
evidence that the veteran currently wears or has been 
prescribed hearing aids.  

In any event, the audiometric test results and speech 
reception testing translate to Level I hearing impairment in 
each ear.  

As the demonstrated level of impairment in this case cannot 
support the assignment of a compensable rating in accordance 
with VA rating practice, the Board finds that the claim for 
an increased initial rating for the service-connected 
bilateral hearing loss disability must be denied.  




B.  Hemorrhoids

The veteran also seeks a rating in excess of 10 percent for 
the service-connected hemorrhoids.  

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, DC 7336.  A 10 percent rating is 
warranted for large or thrombotic hemorrhoids, which are 
irreducible and which have excessive redundant tissue, 
evidencing frequent recurrences.  

A 20 percent rating is for application when there is 
persistent bleeding and secondary anemia, or with fissures.  

A review of the evidence, including VA treatment records and 
reports of examinations performed in April 2002 and January 
2004, shows that the hemorrhoids are manifested by pain and 
itching, maceration, and occasional fecal leakage.  

Indeed, the most recent VA examination showed that the 
veteran had a moderate sized external hemorrhoid and that the 
surrounding area was very irritated.  Also, the sphincter is 
somewhat tight due to scar tissue from previous surgery (May 
1990 sphincterotomy performed to repair an anal fissure).  

Moreover, the VA outpatient treatment records, dated in April 
2004, suggest the presence of a possible anal fissure.  Those 
from July 2004 also show an exacerbation of the service-
connected hemorrhoid disability.  

Anemia is not demonstrated, but the finding of recurrent 
fecal leakage and another possible anal fissure, in the 
Board's opinion, are reflective of a disability picture that 
more nearly approximate one manifested by persistent bleeding 
and secondary anemia or with fissures.  

Accordingly, the Board finds that an increased rating of 20 
percent for the service-connected hemorrhoids is warranted 
for the entire period of the appeal in this case.  



ORDER

A compensable rating for the service-connected bilateral 
hearing loss disability is denied.  

An increased 20 percent rating for the service-connected 
hemorrhoids is granted, subject to the regulations governing 
the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


